


EXHIBIT 10.8


CHEMICAL FINANCIAL CORPORATION
DIRECTORS’ DEFERRED STOCK PLAN


ARTICLE 1
Establishment of Plan; Purposes of Plan


1.1  Establishment of Plan.  Chemical Financial Corporation, a Michigan
corporation (the “Company”), establishes the Chemical Financial Corporation
Directors’ Deferred Stock Plan (the “Plan”), a supplemental nonqualified
deferred compensation plan for the Non-Employee Directors and Advisory Directors
of the Company.


The Plan is an unfunded plan within the meaning of the Internal Revenue Code of
1986, as amended (the “Code”). It is intended that the Plan not cover employees
and therefore not be subject to the Employee Retirement Income Security Act of
1974, as amended (“ERISA”). The Plan is intended to provide benefits to
Non-Employee Directors and Advisory Directors of the Company in the form of
elective deferrals and an equity retainer that are fully compliant with Code
Section 409A.


1.2  Purposes of Plan.  The purposes of the Plan are to attract and retain well
qualified individuals for service as Non-Employee Directors of the Company, to
provide Non-Employee Directors and Advisory Directors with the opportunity to
increase their financial interest in the Company, and thereby increase their
personal interest in the Company’s continued success, through the payment of
income to Non-Employee Directors and Advisory Directors in amounts tied to the
performance of the Company’s common stock and payable in common stock, and to
provide Non-Employee Directors and Advisory Directors with the opportunity to
accumulate supplemental assets through the deferral of Director’s Fees and/or
all of the Cash Retainer payable to Non-Employee Directors.


1.3  Number of Stock Units.  Subject to adjustment as provided in Section 4.3 of
the Plan, a maximum of 400,000 Stock Units, which are convertible into Company
common stock at a one-to-one ratio upon distribution, together with
400,000 shares of Company common stock are available for awards under the Plan.


1.4  Effective Date and Plan Year.  The “Effective Date” of this Plan is
April 21, 2008, subject to shareholder approval at the Company’s 2008 Annual
Meeting of Shareholders. Each Plan provision applies until the effective date of
an amendment of that provision. The “Plan Year” will be the 12-month period
beginning each January 1, except that the Plan Year for the year in which the
Plan becomes effective will commence on the Effective Date of the Plan and end
on December 31 of such year.




ARTICLE 2


Participation


2.1  Eligibility to Participate.  A Non-Employee Director will be eligible to
become a Participant in the Plan on the first day of the individual’s term as a
Non-Employee Director. The Company board may permit, in its discretion, an
Advisory Director to participate in the Plan.


(a)  Non-Employee Director.  ”Non-Employee Director” means any individual who
serves as a member of the board of directors of the Company and who is not an
employee of the Company or any of its subsidiaries.


(b)  Advisory Director.  ”Advisory Director” means any individual who serves as
a member of one or more community advisory boards and who is not an employee of
the Company or any of its subsidiaries.


(c)  Participant.  ”Participant” means each Non-Employee Director who is not
excluded from participating in the Plan under Section 2.1(d) and each Advisory
Director who is permitted by the Company board to participate in the Plan and
not excluded from participating in the Plan under Section 2.1(d).


(d)  Exclusion.  The Committee may exclude any Non-Employee Director or Advisory
Director from participating in the Plan at any time pursuant to an individual
agreement or arrangement with the Non-Employee Director or Advisory Director.


2.2  Cessation.  An individual will cease active participation in the Plan upon
Termination of Service. An individual’s participation will cease entirely when
all amounts payable under the Plan to the Participant or the Participant’s
Beneficiary have been completed.



1

--------------------------------------------------------------------------------




ARTICLE 3


Contributions


3.1  Elective Deferral of Director’s Fees.


(a)  Director’s Fee.  ”Director’s Fee” means any payment to a Participant for
service as a Non-Employee Director, other than the Annual Retainer, including
payments for attendance at meetings of the board of directors or meetings of
committees of the board of directors, and any retainer fee paid to chairpersons
of committees of the board of directors. If the Company board permits Advisory
Directors to participate in the Plan, then Director’s Fee includes any fees paid
for service as an Advisory Director, both for Advisory Directors and
Non-Employee Directors.


(b)  Amount of Deferral.  A Participant may elect to defer payment of 0% or 100%
of Director’s Fees. For each amount deferred, the Participant’s Fee Account will
be credited with cash equal to the deferred fees, which will then be converted
to a number of Stock Units (including fractions of a Stock Unit) on the date the
Company pays its next quarterly dividend. The number of Stock Units (including
fractions of a Stock Unit) will be determined by dividing the dollar amount
deferred by the Market Value of Company common stock on the next regular cash
dividend payment date.


(c)  Deferral Elections.  A Participant may make an initial irrevocable election
to defer Director’s Fees during the first 30 days of eligibility to participate
and such election will apply only to Director’s Fees earned following the date
of the election. If a new Participant does not make an election during this
30-day period, the Participant may not make a deferral election effective
earlier than the beginning of the next Plan Year. The election to defer, or
modify or revoke a prior election to defer, Director’s Fees will be made by the
Participant on a form provided for that purpose before the beginning of a Plan
Year and will become irrevocable for each Plan Year thereafter as of the
beginning of each Plan Year. Any deferral election will continue in effect for
each Plan Year until revoked or modified for a subsequent Plan Year by the
Participant. An election to defer Director’s Fees will not become effective
sooner than the date of the written irrevocable election. The Participant will
have no claim or right to payment or distribution of the amounts deferred except
in accordance with the terms of the Plan.


3.2  Deferral of Annual Retainer.


(a)  Annual Retainer.  ”Annual Retainer” means a lump sum amount paid to each
Non-Employee Director for their service throughout the year to the Company and
its shareholders.


(b)  Equity Retainer.  ”Equity Retainer” means 50% of the Annual Retainer, or
such greater percentage as determined by the board of directors in its sole
discretion, that is automatically contributed to a Participant’s Fee Account in
the form of Stock Units (including fractions of a Stock Unit) on behalf of each
Non-Employee Director of the Company on the date the Annual Retainer is paid.


(c)  Cash Retainer.  ”Cash Retainer” means the difference between the Annual
Retainer and the Equity Retainer, if any, that will be paid to a Non-Employee
Director in cash unless a Participant elects to defer the payment under this
Section 3.2. If the Participant makes such an election, the Participant’s Fee
Account will be credited with Stock Units (including fractions of a Stock Unit)
equal to the Cash Retainer on the date the Annual Retainer is paid.


(d)  Deferral Elections.  A Participant may make an initial irrevocable election
to defer the Cash Retainer during the first 30 days of eligibility to
participate and such election will apply only to Cash Retainers earned following
the date of the election. If a new Participant does not make an election during
this 30-day period, the Participant may not make a deferral election effective
earlier than the beginning of the next Plan Year. The election to defer, or
modify or revoke a prior election to defer, the Cash Retainer will be made by
the Participant on a form provided for that purpose before the beginning of a
Plan Year and will become irrevocable for each Plan Year thereafter as of the
beginning of each Plan Year. Any deferral election will continue in effect for
each Plan Year until revoked or modified for a subsequent Plan Year by the
Participant. An election to defer the Cash Retainer will not become effective
sooner than the date of the written irrevocable election. The Participant will
have no claim or right to payment or distribution of the amounts deferred except
in accordance with the terms of the Plan.


3.3  Unfunded Plan.  The Company is not required to make contributions to fund
the benefits under this Plan. The Company may make contributions sufficient to
prevent an unfunded liability from adversely affecting financial disclosures
required under generally accepted accounting principles and to provide
reasonable anticipated benefits under this Plan.





2

--------------------------------------------------------------------------------




(a)  No Relationship to Benefits.  The benefits provided by this Plan will be
separate from and unrelated to any contributions made by the Company (including
but not limited to assets held in a trust created under Article 9 of this Plan,
if any).


(b)  Unfunded Plan.  This will be an unfunded Plan within the meaning of ERISA
and the Code. Benefits payable under this Plan constitute only an unsecured
contractual promise to pay in accordance with the terms of this Plan by the
Company.


(c)  Unsecured Creditor Status.  A Participant will be an unsecured general
creditor of the Company as to the payment of any benefit under this Plan. The
right of any Participant or Beneficiary to be paid the amount promised in this
Plan will be no greater than the right of any other general, unsecured creditor
of the Company.




ARTICLE 4


Accounting


4.1  Fee Accounts.  For bookkeeping purposes only, the Company will maintain a
single “Fee Account” for each individual Participant and credit such account
with amounts as determined under Sections 3.1 and 3.2.


4.2  Dividend Equivalents.  A Participant’s account will be credited with
Dividend Equivalents on each date the Company pays its quarterly cash dividends.
“Dividend Equivalent” means a number of Stock Units equal to the number of
shares of common stock (including fractions of a share) that have a Market Value
equal to the amount of any cash dividends that would have been paid to a
shareholder owning the number of shares of common stock represented by Stock
Units credited to a Participant’s Fee Account on each dividend payment date.


4.3  Adjustments.  If the number of shares of common stock outstanding changes
by reason of a stock dividend, stock split, recapitalization, merger,
consolidation, combination, exchange of shares or any other change in the
capital structure of the Company, the number of shares remaining available for
awards under the Plan and the number of Stock Units credited to a Participant’s
Fee Account will be appropriately adjusted to reflect the number and kind of
shares of common stock, other securities or other consideration that holders of
common stock would receive by reason of the change in capital structure.


(a)  Stock Unit.  ”Stock Unit” means the device used by the Company to measure
and determine the value of benefits to be distributed to a Participant under the
Plan. One Stock Unit represents the value of and is equal to one share of the
Company’s common stock.


(b)  Market Value.  ”Market Value” means the closing sale price of shares of
Company common stock on The NASDAQ Stock Market (or any successor exchange that
is the primary stock exchange for trading of common stock) on the applicable
date, or if The NASDAQ Stock Market (or any such successor) is closed on that
date, the last preceding date on which The NASDAQ Stock Market (or any such
successor) was open for trading and on which shares of common stock were traded.


4.4  Annual Statement.  The Company will provide each Participant with a written
account statement reflecting the number and value of Stock Units in the
Participant’s account at least annually. If the Participant does not object to
the account within 30 days after receipt, the account will be deemed final and
binding on all parties.




ARTICLE 5


Vesting


5.1  Vesting.  A Participant’s Fee Account, including any credited Dividend
Equivalents, is fully vested and will not be subject to forfeiture for any
reason.




ARTICLE 6


Distribution


6.1  Event and Time of Distribution.  A Participant or Beneficiary will receive
a distribution from the Plan upon the Participant’s Termination of Service (as
defined below), the Participant’s death, a Change in Control (as defined below)
or a termination of the



3

--------------------------------------------------------------------------------




Plan. Distribution upon death, a Change in Control, or a termination of the Plan
will occur within 30 days of the distribution event. Distribution upon the
Participant’s Termination of Service will occur as elected by the Participant
below.


(a)  Distribution Election.  A Participant may elect that distribution upon the
Participant’s Termination of Service be made in a lump sum in the first June
following the Participant’s Termination of Service or in five equal annual
installments, with the first installment paid in the first June following the
Participant’s Termination of Service and the remaining installments paid in the
four subsequent Junes. A Participant’s distribution election pursuant to this
Section 6.1 must be made when the Participant begins participation in the Plan.
Such election will be irrevocable and will apply to all future deferral
elections.


(b)  Change in Control.  ”Change in Control” means:


(i)  the acquisition by any person, or more than one person acting as a group,
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (a “Person”),
of beneficial ownership within the meaning of Rule 13d-3 promulgated under the
Exchange Act, of more than 50% of either: (A) the then outstanding shares of
common stock of the Company; or (B) the total fair market value of the Company.
The following acquisitions will not constitute a Change in Control: (A) any
acquisition by the Company, (B) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, (C) any acquisition by any corporation pursuant to a
reorganization, merger, or consolidation involving the Company, if, immediately
after such reorganization, merger, or consolidation, each of the following
conditions are satisfied: (1) more than 50% of the shares of Company common
stock and 50% of the combined voting power of the outstanding securities of the
Company entitled to vote for the election of directors is beneficially owned,
directly or indirectly, by all the individuals or entities who were beneficial
owners immediately before the reorganization, merger or consolidation, (2) a
Person (other than the Company, any employee benefit plan or related trust
sponsored by the Company or the resulting corporation, a person which
beneficially owned before the reorganization, merger or consolidation 20% or
more of the outstanding Company common stock or outstanding securities) does not
beneficially own directly or indirectly more than 20% of the Company common
stock or outstanding securities, and (3) at least a majority of the members of
the board of directors were members of the board immediately before the
reorganization, merger, or consolidation, or (D) any acquisition by the
Participant or any group of persons including the Participant;


(ii)  the acquisition by a Person, in one acquisition or within the 12-month
period ending on the date of the Person’s most recent acquisition, of 30% or
more of the outstanding common stock;


(iii)  a majority of individuals who constitute the board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the directors before the date of the
appointment or election; or


(iv)  the acquisition by a Person, in one acquisition or within the 12-month
period ending on the date of the Person’s most recent acquisition, of assets
from the Company having a total gross fair market value at least equal to 40% of
the total gross fair market value of all the assets of the Company immediately
before the acquisition(s). Fair market value will be determined without regard
to liabilities associated with the assets.


(c)  Termination of Service.  ”Termination of Service” means the termination by
a Participant of service as a director of the Company for any reason in a manner
that constitutes a “separation from service” as that term is defined by Code
Section 409A.


6.2  Form of Distribution.  Distributions will be made to the Participant or
Beneficiary in common stock and cash in the amount of any fractional shares
multiplied by the Market Value of a share (the “Cash in Lieu of Fractional
Shares”) directly by the Company. No shares of Company common stock will be
issued until Termination of Service, death, a Change in Control or termination
of the Plan. The Participant will receive a number of shares of common stock and
Cash in Lieu of Fractional Shares equal to the number of Stock Units in the
Participant’s Fee Account, plus Dividend Equivalents credited to the
Participant’s account, as provided below. The Plan will permit the following
forms of distribution:


(a)  Lump Sum.  A single lump-sum distribution of all of the common stock and
Cash in Lieu of Fractional Shares to be issued with respect to Stock Units under
the Plan. Payment will be made only in a lump sum upon a Participant’s death, a
Change in Control or the termination of the Plan. The Participant may also elect
to receive a lump sum upon Termination of Service in accordance with
Section 6.1(a).


(b)  Installments.  A distribution of five annual installments as elected in the
Participant’s initial election under Section 6.1(a). The initial installment
will be a number of shares of common stock and Cash in Lieu of Fractional Shares
equal to the number of Stock Units in the Participant’s Fee Account, plus
Dividend Equivalents credited to the Participant’s account, divided



4

--------------------------------------------------------------------------------




by the number of installments. Subsequent installments will be determined by
dividing the remaining Stock Units credited to the Participant’s account, plus
any additional Dividend Equivalents credited to the Participant’s account during
the distribution period, by the remaining number of installment distributions.
Each distribution will result in a reduction of the amount of Stock Units
credited to a Participant’s account by an amount of Stock Units equal to the
number of Stock Units that were either converted to common stock and Cash in
Lieu of Fractional Shares and distributed to the Participant (or to any other
person, as contemplated by the Plan) or withheld to account for payment of the
generation-skipping tax.


6.3  Death.  If the Participant dies before distribution of the Participant’s
benefit due under the Plan, distribution will be made to the Participant’s
Beneficiary.


(a)  Beneficiary.  ”Beneficiary” means the individual, trust or other entity
designated by the Participant to receive any benefits to be distributed under
the Plan after the Participant’s death. A Participant may designate or change a
Beneficiary by filing a signed designation with the Committee in a form approved
by the Committee. The Participant’s will is not effective for this purpose.


(b)  Failure to Designate.  If the Participant fails to designate a Beneficiary,
benefits will be paid to the Participant’s Surviving Spouse, and if the
Participant does not have a Surviving Spouse, to the Participant’s estate.
“Surviving Spouse” means the husband or wife to whom the Participant is married
at the time of the Participant’s death who survives the Participant. The legal
existence of the spousal relationship will be governed by the law of the state
or other jurisdiction of domicile of the Participant. If the Participant and
spouse die under circumstances which prevent ascertainment of the order of their
deaths, it will be presumed for the Plan that the Participant survived the
spouse.


(c)  Generation-Skipping Transfer Tax.  Notwithstanding any other provision in
the Plan, the Company may withhold any benefits that would otherwise be
distributed to a Beneficiary as a result of the death of a Participant or any
other Beneficiary until it can be determined whether a generation-skipping
transfer tax, as defined in Chapter 13 of the Code, or any substitute provision
therefore, is payable by the Company and the amount of generation-skipping
transfer tax, including interest, that is due. If such tax is payable, the
benefits that would otherwise be distributed under the Plan will be reduced by
the number of shares of common stock with a Market Value on the date of
distribution of the benefits, if any, equal to the generation-skipping transfer
tax and interest. Any benefits withheld and determined not to be required to
account for the generation-skipping transfer tax will be distributed as soon as
there is a final determination of the applicable generation-skipping transfer
tax and interest. No interest will be payable to any Beneficiary for the period
from the date of death to the time when the amount of benefits to be distributed
to a Beneficiary can be fully determined pursuant to this paragraph.


6.4  Acceleration of Payments.  Benefits may not begin before the dates
specified in this Plan except:


(a)  Unforeseeable Emergency.  The Committee may, upon a Participant’s or
Beneficiary’s request, make distributions reasonably necessary to satisfy an
Unforeseeable Emergency (including reasonably anticipated attributable taxes or
penalties) which cannot be made through reimbursement or compensation from
insurance or by liquidation of assets that would not cause severe financial
hardship. “Unforeseeable Emergency” means a severe financial hardship resulting
from an illness or accident of the Participant, Beneficiary, their spouse or
dependents, loss of the Participant’s or a Beneficiary’s property due to
casualty or other similar and extraordinary circumstances beyond the control of
the Participant or Beneficiary (including but not limited to imminent
foreclosure or eviction from the Participant’s or Beneficiary’s primary
residence or the need to pay medical or funeral expenses of the Participant or
Beneficiary or their spouse or dependents).


(b)  409A Income Inclusion.  Upon failure of the Plan to meet the requirements
of Code Section 409A, in an amount required to pay all taxes attributable to an
amount to be included in income as the result of the failure.


(c)  Plan Termination.  Twelve months following a termination of the Plan that
complies with the requirements of Section 9.1(b).


6.5  QDRO.  If the Plan receives a QDRO, benefits to an alternate payee may
begin as specified in the QDRO, but not before benefits would have otherwise
been payable. “QDRO” means a qualified domestic relations order, as defined in
Code Section 414(p), that is issued by a competent state court and that meets
the following conditions:


(a)  Alternate Payee.  The alternate payee must be the spouse or former spouse
or a child or other dependent of the Participant.


(b)  Reason for Payments.  The payments must relate to alimony, support of a
child or other dependent, or a division of marital property.



5

--------------------------------------------------------------------------------






(c)  Contents.  The QDRO must contain the name and address of the Participant
and the alternate payee, the amount of the distribution or percentage of the
Participant’s benefit to be paid to the alternate payee, the date as of which
the amount or percentage is to be determined, and instructions concerning the
timing and method of payment.


(d)  Restrictions.  A QDRO may not require (i) this Plan to pay more than the
actuarially equivalent present value of the Participant’s benefit to the
Participant and all alternate payees; (ii) a method, payment date, or duration
of payment not otherwise permitted under this article; or (iii) cancellation of
the prior rights of another alternate payee.


6.6  Self-Employment Taxes.  To the extent that amounts distributed or deferred
under the Plan are deemed to be net earnings from self-employment, each
Non-Employee Director will be responsible for any taxes payable under federal,
state or local law.




ARTICLE 7


Administration


7.1  Power and Authority.  The Committee will administer the Plan, will have
full power and authority to interpret the provisions of the Plan, and will have
full power and authority to supervise the administration of the Plan. All
determinations, interpretations and selections made by the Committee regarding
the Plan will be final and conclusive. “Committee” means the Compensation and
Pension Committee of the board of directors or such other committee as the board
of directors will designate to administer the Plan. The Committee will consist
of at least two members of the board of directors, and all of its members will
be “non-employee directors” as defined in Rule 16b-3 under the Securities
Exchange Act of 1934, as amended.


7.2  Delegation of Powers; Employment of Advisers.  The Committee may delegate
to any agent such duties and powers, both ministerial and discretionary, as it
deems appropriate except those that may not be delegated by law or regulation.
In administering the Plan, the Committee may employ attorneys, consultants,
accountants or other persons, and the Company and the Committee will be entitled
to rely upon the advice, opinions or valuation of any such persons. All usual
and reasonable expenses of the Committee will be paid by the Company.


7.3  Disputes.  In the event that a dispute arises regarding the eligibility to
participate in the Plan or any other matter relating to Plan participation, such
dispute will be resolved by the Committee. The determination by the Committee
with respect to such disputes will be final and binding on all parties and the
Participants will acknowledge and accept the right of the Committee to resolve
any disputes as a condition of participation in the Plan. In the event that a
dispute arises regarding the amount of any benefit distribution under the Plan,
the Committee may appoint a qualified independent certified public accountant to
determine the amount of distribution and such determination will be final and
binding on all parties. If the Participant involved in the dispute is a member
of the Committee, such Participant will not be involved in the Committee’s
decision.


7.4  Indemnification of Committee Members.  Each person who is or has been a
member of the Committee or to whom authority is or has been delegated will be
indemnified and held harmless by the Company from and against any cost,
liability or expense imposed or incurred in connection with such person’s or the
Committee’s taking or failing to take any action under the Plan. Each such
person will be justified in relying on information furnished in connection with
the Plan’s administration by any appropriate person or persons.




ARTICLE 8


Investment and Administration of Assets


8.1  Trust.  Contributions to this Plan or assets purchased by the Company with
the intent of defraying the cost of providing benefits under this Agreement may
be held in a trust (the “Trust”). The Trust will conform to the terms of the
model trust set forth in Revenue Procedure 92-65 (or a successor pronouncement
by the Internal Revenue Service). Notwithstanding the Trust, it is the intention
of the Company that this Plan is unfunded for tax purposes.


8.2  Available to Creditors.  Any contribution made by the Company or asset held
by the Trust related to this Agreement will be available to the general
creditors of the Company as specified in the Trust.





6

--------------------------------------------------------------------------------




8.3  No Trust or Fiduciary Relationship.  Except as required by governing law,
this Plan will not create a trust or fiduciary relationship of any kind between
the Participant (or the Participant’s spouse or Beneficiary) and the Company or
any third party.


8.4  Benefit Payments.  Benefit payments will be paid directly by the Company or
indirectly through the Trust (owned or maintained by the Company) to the
Participant or the Participant’s Beneficiary. If the Trust is established, the
Company will not be relieved of its obligation and liability to pay the benefits
of this Plan except to the extent payments are actually made from the Trust.




ARTICLE 9


General Provisions


9.1  Amendment; Termination.  The Company reserves the right to amend the Plan
prospectively or retroactively, in whole or in part, or to terminate the Plan.


(a)  Restrictions.  An amendment or termination may not reduce or revoke a
Participant’s accrued benefit under the Plan as of the later of the date of
adoption of the amendment or the effective date of the amendment or termination.


(b)  Termination Requirements.  If the termination does not meet the following
requirements for acceleration of payment upon termination of the Plan, the
account of a Participant will be administered and distributed under the
otherwise applicable provisions of the Plan. A termination may not permit
acceleration of distributions unless: (i) the termination is within 12 months of
a corporation dissolution taxed under Code Section 331 or with the approval of a
Bankruptcy Court under Chapter 11 of the Bankruptcy Code; (ii) the termination
is within 30 days preceding or 12 months following a Change of Control as
defined in Article 6; or (iii) all aggregated plans subject to Code Section 409A
are terminated, payments are not made for a period of 12 months following the
date of termination, all payments are completed within 24 months of the date of
termination and the Company does not adopt a plan that would be aggregated with
any terminated plan within five years of the date of termination.


9.2  Right of Company to Replace Non-Employee Directors.  Neither the action of
the Company in establishing the Plan, nor any provision of the Plan, will be
construed as giving any Non-Employee Director the right to be retained as a
director, or any right to any payment whatsoever except to the extent of the
benefits provided for by the Plan. The Company expressly reserves the right at
any time to replace or fail to renominate any Non-Employee Director without any
liability for any claim against the Company for any payment or distribution
whatsoever except to the extent provided for in the Plan. The Company has no
obligation to create any other or subsequent deferred compensation plan for
directors.


9.3  Rights Not Assignable.  Except for designation of a Beneficiary or a QDRO,
amounts promised under this Plan will not be subject to assignment, conveyance,
transfer, anticipation, pledge, alienation, sale, encumbrance or charge, whether
voluntary or involuntary, by the Participant or any Beneficiary of the
Participant. An interest in any amount promised will not provide collateral or
security for a debt of a Participant or Beneficiary or be subject to
garnishment, execution, assignment, levy or to another form of judicial or
administrative process or to the claim of a creditor of a Participant or
Beneficiary, through legal process or otherwise. Any attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber, charge or to otherwise
dispose of benefits, before actual receipt of the benefits or a right to receive
benefits, will be void and will not be recognized.


9.4  Construction.  The singular includes the plural, and the plural includes
the singular, unless the context clearly indicates the contrary. Capitalized
terms (except those at the beginning of a sentence or part of a heading) have
the meaning specified in the Plan. If a capitalized term is not defined in the
Plan, the term will have the general, accepted meaning of the term.


9.5  Governing Law; Severability.  The Plan will be construed, regulated and
administered under the laws of the State of Michigan without regard to conflicts
of laws principles. If any provisions of the Plan will be held invalid or
unenforceable for any reason, such invalidity or unenforceability will not
affect the remaining provisions of the Plan, and the Plan will be deemed to be
modified to the least extent possible to make it valid and enforceable in its
entirety.


IN WITNESS WHEREOF, this instrument is executed as an act of the Company this
21st day of April, 2008.


CHEMICAL FINANCIAL CORPORATION


By 
s/ David B. Ramaker                    

Its Chairman, Chief Executive Officer and President



7